Citation Nr: 0511441	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-36 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of fracture of the 3rd metacarpal of the right 
hand, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for a right wrist 
disability, to include carpal tunnel syndrome (CTS), to 
include as secondary to service-connected residuals of 
fracture of the 3rd metacarpal of the right hand.

3.  Entitlement to service connection for a right elbow 
disability, to include as secondary to service-connected 
residuals of fracture of the 3rd metacarpal of the right 
hand.

4.  Entitlement to service connection for chronic pain 
syndrome of the right elbow, wrist, and hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to March 
1988.

This case comes to the Board of Veterans' Appeals (Board) 
partly on appeal from  decisions by the RO dated in June 2002 
and August 2002 which denied service connection for CTS of 
the right forearm, wrist and shoulder, and which denied an 
increase in a 10 percent rating for residuals of a fracture 
of the right 3rd metacarpal.  A personal hearing was held 
before the undersigned veterans law judge in February 2005.  

This case also comes to the Board on appeal from a March 2004 
rating decision which denied service connection for chronic 
pain syndrome of the right elbow, wrist, and hand.

Two of the issues developed for appellate consideration are 
entitlement to service connection for a right elbow 
disability, to include ulnar nerve entrapment, and for a 
right wrist disability, to include carpal tunnel syndrome, as 
secondary to service-connected residuals of fracture of the 
3rd metacarpal of the right hand.  The evidence also raises 
the issues of service connection for these disabilities on a 
direct basis.  The Board finds that this aspect of the 
veteran claims is included in the current issues.  Thus, the 
issues are as stated on the title page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to Board review.

Service medical records reflect that in October 1987, the 
veteran was treated for an undisplaced fracture of the 
proximal 3rd metacarpal bone in the right hand, incurred when 
a car jack fell on it.  The veteran complained of right hand 
pain with tingling from the wrist up to the elbow.  A 
December 1987 X-ray study of the right hand showed a very 
satisfactory progress of healing of a fracture of the 
proximal shaft f the 3rd metacarpal bone, without deformity 
or other abnormality.  An undated follow-up note from the 
orthopedic clinic noted that the veteran had full range of 
motion and slightly decreased grip strength.

The Board notes that service connection has only been 
established for residuals of fracture of the right 3rd 
metacarpal, with decreased grip strength.  This disability 
was initially rated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227, pertaining to ankylosis of a 
finger.  In a February 1998 rating decision, the RO granted a 
10 percent rating for this disability, and assigned this 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8516, 
pertaining to paralysis of the ulnar nerve.  It appears that 
the RO assigned this rating by analogy (see 38 C.F.R. 
§ 4.20), and the Board notes that service connection has not 
been established for ulnar neuropathy.

Multiple electromyograph (EMG) and nerve conduction studies 
(NCS) of the right upper extremity have been performed over 
the years, including in January 1997, February 1999, January 
2001, and January 2005.  The January 1997 study was 
suggestive of mild CTS, and showed moderate right ulnar 
neuropathy across the elbow.  The February 1999 findings were 
most consistent with right ulnar entrapment neuropathy at the 
wrist. The January 2001 study showed moderate right ulnar 
neuropathy secondary to retrocondylar compression.  The 
January 2005 study showed very mild right median nerve 
entrapment across the carpal ligament and very mild ulnar 
neuropathy secondary to nerve irritation in the retrocondylar 
region.

A report of a September 2003 VA neurological examination and 
addendum reflects that the examiner reviewed the results of 
the 2001 EMG, and diagnosed status post fracture of the third 
metacarpal, well-healed, and right ulnar neuropathy secondary 
to condylar entrapment.  The examiner opined that the 
veteran's grip weakness was due to ulnar neuropathy, which 
resulted from entrapment of the ulnar nerve at the elbow.  He 
opined that the veteran's 3rd metacarpal fracture in his hand 
did not cause this entrapment and was therefore not the cause 
of his handgrip weakness.  However, it is unclear whether the 
examiner reviewed the veteran's service medical records, 
which refer to complaints of tingling in the right arm.  
Therefore the Board finds that another VA neurological 
examination is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002).  


The RO should send the veteran a VCAA letter on the issue of 
entitlement to direct service connection for neuropathy of 
the right upper extremity.  38 U.S.C.A. § 5103(a) (West 
2002).

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by the VCAA are completed, 
including with regard to the veteran's 
claims for direct service connection for 
neuropathy of the right upper extremity 
and a right wrist disability, to include 
CTS.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002).

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for disabilities of the 
right upper extremity since June 2004.   
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
neurologist to evaluate the nature and 
severity of the veteran's service-
connected residuals of a fracture of the 
3rd metacarpal of the right hand, and the 
nature, severity, and etiology of current 
right CTS and ulnar neuropathy of the 
right upper extremity.  The examiner 
should review the claims file, (including 
the service medical records and the 
multiple reports of prior EMG and NCS 
studies), and the examination report 
should reflect that this was done.  Any 
tests deemed necessary should be 
performed.  

Following the examination the examiner is 
requested to render an opinion as whether 
it is as likely as not that any current 
right wrist disability include right CTS, 
or elbow disability to include right 
ulnar nerve entrapment is related to or 
aggravated by the in service right hand 
injury and resulting fracture of the 
right 3rd metacarpal?  The examiner 
should comment on the clinical 
significance of the October 1987 
complaints right hand pain with tingling 
from the wrist up to the elbow as it 
relates to the current diagnosis(es).  I

To the extent possible, the examiner 
should identify all complaints and 
findings associated with the veteran's 
fracture of the right 3rd metacarpal.  If 
neurological involvement is identified, 
the examiner is requested to identify the 
nerve and indicate whether the degree of 
paralysis is complete or incomplete.  If 
incomplete whether the degree is mild, 
moderate, or severe.

A complete rational for any opinion 
expressed should be included in the 
report.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the claims, including 
service connection for a right elbow 
disability, to include ulnar nerve 
entrapment, and for a right wrist 
disability, to include carpal tunnel 
syndrome, on a direct basis.  If the 
claims remain denied, then a supplemental 
statement of the case should be issued to 
the veteran and his representative, and 
he should be given an opportunity to 
respond.  Then, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




